Case 1:20-cv-00262-MJT-ZJH Document 11 Filed 03/16/21 Page 1 of 1 PageID #: 126



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                           BEAUMONT DIVISION


 GIOVANNI ALEXIS NAJARRO, SR.                            §

 VS.                                                     §                CIVIL ACTION NO. 1:20-CV-262

 WARDEN, USP BEAUMONT                                    §

                              ORDER ADOPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, Giovanni Alexis Najarro, Sr., an inmate confined at USP Beaumont, proceeding
 pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

 The Magistrate Judge recommends denying the petition for writ of habeas corpus (docket entry no.

 8).

         The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

 to the Report and Recommendation of United States Magistrate Judge have been filed to date.1

                                                     ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

 and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

 accordance with the recommendations of the Magistrate Judge.

                                             SIGNED this 16th day of March, 2021.




                                                                                 ____________________________
                                                                                 Michael J. Truncale
                                                                                 United States District Judge
          1
            A copy of the Report and Recommendation was returned as undeliverable on March 9, 2021 (docket entry no.
 9). An independent review of the BOP website confirms petitioner was released on November 30, 2020. See
 https://www.bop.gov/inmateloc/.
